In its motion for rehearing the State contends that we erroneously held the evidence not sufficient to support the claim that appellant's failure to take care of his minor children, was wilful. We have again reviewed the testimony. For eight years appellant worked for the Traction Company, but was discharged in June, 1927. From March, 1927, to the time he lost his position, he gave his wife in checks more than $140.00, beside groceries and other things. She lived in the home he had deeded to her.
Appellant testified fully to his efforts to obtain work after losing his place with the Traction Company, and if his testimony be true, he was unable to get work sufficient to provide means for caring for his children. It would seem common knowledge from the public press and the statistics that many men were out of work at about that time, and in the absence of some testimony contradicting that of appellant, this court would be unwilling to hold that these facts would justify the conclusion that appellant's failure to furnish money to take care of his children in October 1927, was wilful.
The motion for rehearing by the State is overruled.
Overruled.